Citation Nr: 0027790	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  98-16 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) prior to October 1, 
1998.

2.  Entitlement to an evaluation greater than 50 percent for 
PTSD from October 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971 
and from May 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming that continued a 30 percent evaluation for 
the veteran's service-connected PTSD.  An October 1998 RO 
decision granted a 50 percent evaluation for the veteran's 
PTSD, effective October 1, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to October 1, 1998, the veteran's PTSD was 
manifested by nightmares, flashbacks, easy agitation, 
anxiety, chronic sleep impairment, depressed mood, and 
impairment in judgment and insight of such a degree as to 
result in total occupational and social impairment.  

3.  From October 1, 1998, the veteran's PTSD is manifested by 
nightmares, flashbacks, easy agitation, anxiety, depressed 
mood, chronic sleep impairment, and impaired judgment and 
insight of such a degree as to result in total occupational 
and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD prior 
to October 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).

2.  The criteria for a 100 percent evaluation for PTSD from 
October 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for PTSD is plausible and 
capable of substantiation and thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded VA 
examinations and a personal hearing, and treatment records 
and Social Security records have been obtained.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411, of the Rating 
Schedule, provides that occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

The record reflects that the veteran has been hospitalized at 
VA facilities for his service-connected PTSD in January and 
February 1998, April 1998, July to September 1998, and again 
overnight in July 1999.  He has received ongoing outpatient 
care throughout this period and received hospital day 
treatment for his PTSD in July, August, and September 1999.

Records relating to the veteran's care for his service-
connected PTSD reflect that his symptoms throughout the above 
enumerated treatment and hospitalizations have remained 
fairly consistent.  A December 1997 letter from a Vet Center 
reflects that the veteran had a depressed mood, anxiety, 
chronic sleep impairment, and impaired abstract thinking.  He 
reported suicidal ideation and no significant social 
relation-ships outside of his immediate family.  An April 
1998 treatment record reflects that he had impaired judgment 
and the report of a May 1998 VA psychiatric examination as 
well as records relating to his hospitalization from July to 
September 1998 indicate that he had nightmares and 
flashbacks.  October 1998 treatment records continue to 
indicate that the veteran had questionable judgment and 
insight, nightmares, flashbacks, easy agitation, and anxiety, 
as well as poor concentration and dissociative moments.  The 
report of a VA examination in March 2000 continues to 
indicate that the veteran had nightmares, a depressed mood 
with passive suicidal ideation, and social isolation.  
Treatment records relating to the VA PTSD day treatment 
program in September 1999 indicate that the veteran 
experienced suppression of thoughts related to trauma, 
diminished interest in daily activities, feelings of 
detachment from others, a restricted range of affect, and a 
sense of foreshortened future.  He also experienced 
hypervigilance, an exaggerated startle response, anxiety, and 
difficulty concentrating.  

The veteran's Global Assessment of Functioning (GAF), related 
to this PTSD, has been varied throughout the course of the 
discussed treatment.  For example, the hospital discharge 
summary relating to the VA hospitalization in April 1998 
reflects that his GAF was 50 on admission and 65 at 
discharge.  The report of a May 1998 VA psychiatric 
examination indicates that the veteran's highest GAF in the 
prior year had been 60.  In July 1998 his GAF was 50 on 
admission and when seen in October 1998, following the 
discharge in September 1998, his GAF was indicated to be 40, 
and his PTSD was characterized as severe.  When he was 
admitted to the day treatment program in 1999 his GAF was 
indicated to be 35 and at the time of the examination in 
March 2000 his GAF, related to his PTSD, was indicated to be 
59.  

The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, 
(DSM-IV), indicates that a GAF score of 31 to 40 reflects 
some impairment in reality testing or communication or major 
impairment in several areas such as work, e.g., unable to 
work.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  A 
GAF of 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
e.g., few friends, conflicts with peers or co-workers.  A GAF 
of 61 to 70 reflects some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

While the most recent examination report indicates that the 
veteran attends church weekly and has made acquaintance of 
one individual at the church, the overall record reflects 
that he is, in essence, socially isolated, with the exception 
of maintaining a relationship with his mother and sister.  
Records from the Social Security Administration reflect that 
he has been awarded disability benefits based upon his PTSD 
and dysthymia.  The record also reflects that the veteran is 
unemployed.  Throughout the course of the appeal the 
competent medical evidence reflects that his symptoms have 
remained essentially the same with variation in his level of 
functioning that has often been related to inpatient care, 
with improvement being shown immediately following that 
inpatient care.  However, the competent medical evidence 
reflects that during the appeal his level of functioning has 
consistently deteriorated intermittently to such a degree 
that is reflective of an inability to function either 
socially or occupationally.  With consideration of the 
frequency of the inpatient care required as well as 
substantial outpatient treatment and day treatment, all 
related to his service-connected PTSD, as well as the GAF 
scores that have been assigned, reflecting variations in 
functional capacity, the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
service-connected PTSD has resulted in total occupational and 
social impairment both prior to and from October 1, 1998.  
Accordingly, with resolution of all doubt in the veteran's 
favor, a 100 percent evaluation for PTSD both prior to and 
from October 1, 1998, is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.


ORDER

An increased rating of 100 percent for PTSD prior to October 
1, 1998, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An increased rating of 100 percent for PTSD from October 1, 
1998, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals







